Citation Nr: 0004998	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-05 262A	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error in a May 
20, 1949 decision of the Board of Veterans' Appeals (Board) 
for the denial of entitlement to service connection for a 
right foot disability.

2.  Whether there was clear and unmistakable error in a 
August 1, 1958 decision of the Board for the denial of 
entitlement to service connection for a right foot disability 
and for a cardiac disability.

3.  Whether there was clear and unmistakable error in a 
December 16, 1996 decision of the Board in holding that no 
new and material evidence had been presented to reopen 
service-connection claims for a right foot disability and for 
a cardiac disability.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel
INTRODUCTION

The moving party had active service from September 1940 to 
September 1941, from February 1942 to November 1945, from 
February 1946 to August 1947 and from February 1951 to 
December 1954.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in the three 
above-noted Board decisions.


FINDINGS OF FACT

1.  In a May 1949 decision, the Board held that the moving 
party was not entitled to service connection for a right foot 
disability.

2.  In an August 1958 decision, the Board held that the 
moving party was not entitled to service connection for a 
right foot disability or for a cardiac disability.

3.  In a December 1996 decision, the Board held that the 
moving party had not submitted new and material evidence to 
reopen the previously denied service-connection claims for a 
right foot disability or for a cardiac disability.

4.  The Board's May 1949, August 1958 and December 1996 
decisions were supported by the evidence then of record, 
respectively; it is not shown that the applicable statutory 
and regulatory provisions existing at those respective times 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's May 1949, August 1958 and December 1996 decisions 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400-20.1411 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A September 1940 enlistment examination report is essentially 
negative.  A February 1942 enlistment examination report 
states that the moving party had had an old fracture of the 
right ankle; the cardiovascular system was normal.  A 
September 1941 clinical record notes an old fracture of the 
first toe, right foot, that had resulted in some deformity--a 
slight shortening.  It was concluded that this condition had 
existed prior to entrance.  A May 1943 entry reveals moderate 
pain in the joint.  A support was provided.  Records from a 
September 1943 hospitalization indicate that the right foot 
had been injured in an automobile accident in 1930.  
Reportedly, the foot had been essentially asymptomatic since 
then, and only began to hurt in February 1943, when the 
moving party dropped a log on the dorsum of the foot.  
Objectively, the right first metatarsal was very short.  The 
diagnosis was of a deformity of the first metatarsal of the 
right foot, Morton's syndrome--a severe congenital condition 
that had existed prior to induction.  A November 1945 
separation examination report states that the right foot had 
been injured in August 1941.  Regarding his cardiovascular 
system, it was stated that he had an occasional twitching 
sensation below the heart, and an occasional precordial sharp 
pain.

A February 1946 enlistment examination report states that the 
moving party had a history of a fracture of the first 
metatarsal 19 years ago; current findings were negative.  An 
August 1946 record establishes that the old right foot injury 
had caused abnormal growth.  A June 1947 separation 
examination report states that his feet and cardiovascular 
system were normal.

An October 1948 VA examination report revealed that there was 
a congenital deformity of the right foot, with contracture of 
the dorsal extensor tendons and the Achilles tendon.

At a January 1949 RO hearing the moving party conceded that 
he had had his right foot condition prior to service.  He 
merely contended that he had not been born with the 
disability.

In a May 20, 1949 decision, the Board denied entitlement to 
service connection for a right foot disability.  The Board 
stated that it considered all the evidence of record, and 
briefly recounted the inservice findings pertaining thereto.  
The Board concluded that the disability clearly and 
unmistakably preexisted service, and that the records showed 
no other injury in service or intercurrent disease.  The 
treatment rendered in service, the Board held, "was 
ameliorative and corrective and no increase in the 
preexisting disability was reported."  The Board explicitly 
held that the right foot condition was not aggravated in 
service.

A February 1951 enlistment examination report is essentially 
negative.  An April 1953 service medical record notes that 
the moving party had a short [right] foot due to an injury as 
a child.  The foot was painful with long periods of standing.  
He was considered fit for duty, but unfit for long periods of 
standing/walking.  A December 1953 record states that the 
moving party had had a severe accident to the right foot in 
childhood, and now walked on the lateral border of the foot, 
and tired easily.  The heel cord was tight, and the right 
foot was smaller than the left.  A heel raise and a lateral 
wedge were suggested treatments.  An October 1954 clinical 
record contains the moving party's report that he had been 
told by an outside physician that he had an enlarged heart.  
Findings on the current examination, however, were negative.  
In November 1954 slight hypertrophy of the heart was revealed 
on fibroscopic examination.  Another record from a second 
physician that month stated that chest x-rays had revealed an 
enlarged heart and aortitis.  A December 1954 separation 
examination report notes a "partial disability"--limitation 
of motion of the right ankle, due to an old injury.  The 
cardiovascular system was normal.

During a November 1956 VA hospitalization, the moving party 
complained of aches in his chest.  Cardiac examination was 
essentially negative.

During a 1957 VA psychiatric hospitalization, the moving 
party's heart was found to be normal.  The right leg was 
noted to be slightly shorter than the left, and the right 
foot and right great toe were smaller than their left-side 
counterparts.

An October 1957 VA examination showed that the heart was not 
enlarged; other cardiovascular findings were negative for a 
disability.

In an August 1958 decision, the Board denied entitlement to 
service connection for a heart condition, and again denied 
service connection for a right foot disability--essentially 
reviewing both claims on the merits.  The inservice findings 
regarding the then-"enlarged" heart and hypertrophy of the 
heart were recounted, along with the subsequent negative 
findings.  Likewise, the Board recounted inservice findings 
pertinent to the right foot and that the foot had been 
injured prior to service.

During a November 1990 VA hospitalization, a history of 
brucellosis in 1954 with endocarditis was noted.

A March 1992 letter from a physician states that the moving 
party had been a patient of his since 1990.  Reportedly, the 
moving party had been diabetic since 1954, and that 
complications from that condition included ischemic 
cardiopathy.

An August 1995 private medical record revealed a basal sinus 
rhythm with A-V block, and "bigeminism."

A September 1995 letter from a heart clinic, states that 
there was evidence of a large fixed defect to the inferior 
and anterior walls of the heart.  He was thought to have 
coronary heart disease, his risk factors having included 
having diabetes for more than 40 years.

During a January 1996 RO hearing, the moving party 
acknowledged, in essence, that there was no evidence linking 
his inservice brucellosis with a cardiac disability.  
Apparently in 1996, he submitted a medical article that 
discusses how heart lesions may result, in essence, from 
brucellosis.

The moving party was hospitalized by the VA from October to 
December 1996, at which time he was provided a cardiac 
catheterization.

In a December 1996 decision, the Board denied the moving 
party's service-connection claims for a right foot disability 
and for a cardiac disability on the basis that no new and 
material evidence had been submitted.  The Board concluded 
that the evidence received since the August 1958 Board 
decision was either cumulative, or did not show a 
"reasonable possibly" that the right foot disability 
increased in severity in service; or that a cardiac 
disability developed in service or as secondary to 
brucellosis.  The Board recounted the evidence of record, 
noting that the argument of increased disability of the right 
foot in service was not new and material evidence since the 
moving party is not a physician.  After noting the evidence 
regarding the recently diagnosed heart condition, the 
negative evidence following service was discussed.  It was 
stated that various records, including those from November 
1990, were negative for a cardiac disability.  The Board 
found that there was no evidence supporting a claim of 
secondary service connection for a heart disability either, 
citing a 1955 article the moving party submitted regarding 
the possible link between brucellosis and valvular heart 
disease.  That article did not state heart problems 
necessarily followed brucellosis, and did not relate to the 
moving party's specific cardiac condition either.

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  See 
38 U.S.C.A. § 7111.  Pursuant to 38 C.F.R. § 20.1404(b), the 
motion alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with these 
requirements shall be denied.  Examples of situations that do 
not involve clear and unmistakable error include, but are not 
limited to, a disagreement as to how the facts were weighed 
or evaluated, or an alleged failure of the duty to assist.  
38 C.F.R. § 20.1403(d)(2), (3).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, or "Court") has consistently stressed the rigorous 
nature of the concept of clear and unmistakable error.  
"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the November 22, 1999 motion asserting clear and 
unmistakable error in the Board decisions at issue, the 
moving party makes no specific allegations of error with 
respect to the May 1949 decision itself.  The motion, at 
best, expresses mere disagreement with the outcome regarding 
the denial of service connection for a right foot disability.  
This is an insufficient allegation of clear and unmistakable 
error.  There was repeated evidence of record, in any event, 
showing that the right foot disability existed prior to 
service--whether congenital or by injury--and the Board, 
after weighing the facts, concluded that no actual increase 
in disability was shown in service.  The Board correctly 
applied the applicable law, that the condition clearly and 
unmistakably preexisted service, and that there had been no 
increase in disability in service.  See 38 C.F.R. § 3.79 
(1949).  The motion of clear and unmistakable error, with 
respect to the May 20, 1949 decision, therefore, must be 
denied.  38 C.F.R. § 20.1404(b).
Likewise, there is no specific allegation of clear and 
unmistakable error with respect to the August 1958 Board 
decision pertaining to the right foot disability.  The facts 
were largely unchanged with respect to the what was shown on 
the record at the time, and the moving party cites no change 
in the law that would have dictated a different outcome.  
Therefore, the moving party's claim of clear and unmistakable 
error is denied with respect to the 1958 decision on this 
disability.  Id.

The moving party does allege that the Board, at the time of 
the 1958 decision, failed to consider 1954 evidence of a 
heart condition, i.e. the findings of slight hypertrophy of 
the heart and of heart enlargement.  This allegation, 
however, is incorrect.  In the 1958 decision, the Board 
recited those earlier findings, which were not indicative a 
chronic cardiac disability per se, and then noted the 
subsequent negative cardiac findings.  The Board weighed the 
evidence and denied the claim.  The moving party has not 
alleged why this amounts to clear and unmistakable error, and 
has failed to do anything other than simply disagree with how 
the facts were weighed.  Thus, this claim with respect to the 
1958 denial of service connection for a cardiac disability 
must also be denied.  Id.

The moving party has alleged that there was clear and 
unmistakable error in the December 1996 decision in its use 
of the "reasonably-likely-to-change-the-outcome standard" 
in determining no new and material evidence had been 
submitted to reopen the claim.

Under the law as it existed in 1996, to reopen a previously 
denied claim, new and material evidence was required.  See 
38 U.S.C.A. § 7104(b).  This means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  In 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
required that to reopen a claim with new and material 
evidence, essentially in addition to the requirements of 38 
C.F.R. § 3.156, such evidence had to present a reasonable 
likelihood that the outcome would be changed.

The Board denied reopening the two service-connection claims 
in December 1996, applying 38 C.F.R. § 3.156 and the Colvin 
standard.  In 1998 the United States Court of Appeals for the 
Federal Circuit removed this "reasonable likelihood" 
requirement of Colvin, and returned the new and material 
evidence standard to the requirements of 38 C.F.R. § 3.156.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The moving 
party has urged the retroactive application of the Hodge 
standard to find clear and unmistakable error in the Board's 
December 1996 decision.

Pursuant to 38 C.F.R. § 20.1403(e), however, clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  The Hodge case 
was decided after the Board's decision, and thus failure to 
apply Hodge cannot constitute clear and unmistakable error.  
To the contrary, the Board was bound to follow the Colvin 
decision at that time.  See generally, 38 U.S.C.A. §§ 7252, 
7261.

The moving party has further failed to allege why the 
evidence submitted since the 1958 Board decision was new and 
material.  Although additional "new" facts were shown, the 
only links of a cardiac disability to service were merely a 
history reported by the moving party.  He was service 
connected for residuals of brucellosis, but this was never 
shown to have caused endocarditis as he reported to the VA by 
history in November 1990.  Likewise, his assertions of having 
had diabetes since service (a condition to which a physician 
linked more recent heart problems) are unenhanced medical 
history and cannot serve as medical evidence relating a heart 
condition to service.  See LeShore v. Brown, 8 Vet.App. 406 
(1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  In this regard, the Board notes that service 
connection has been denied for diabetes.  Although the 
October to December 1996 VA hospitalization records were 
apparently not actually of record, they are generally 
presumed to have been of record at the time of the Board's 
December 1996 decision.  38 C.F.R. § 20.1403(b(2); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Nonetheless, even 
though new, these records contain no evidence linking a 
cardiac disability to service, and thus could not have been 
considered material.  Regarding the December 1996 decision on 
the right foot disability, the moving party has generally 
just reiterated his earlier arguments; he submitted no 
medical evidence to support this claim.  This can not 
constitute new and material evidence.  Thus, with no clear 
and unmistakable error sufficiently alleged with respect to 
the December 1996 Board decision, the claim is denied.

Finally, the Board notes that the November 22, 1999 motion 
references a September 1999 document that, in turn, alleges 
clear and unmistakable error in previous RO decisions.  Since 
that September 1999 document does not allege clear and 
unmistakable error in a Board decision, it is irrelevant.  
Thus, even though the motion attempts to incorporate-by-
reference this earlier document, such attempt must fail.

After careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the three 
Board decisions at issue.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the May 20, 1949, August 1, 1958, 
and December 16, 1996 Board decisions, on the grounds of 
clear and unmistakable error, is denied.


		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 


